                                           Case 3:20-cv-00679-CRB Document 4 Filed 05/08/20 Page 1 of 1




                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     MARVIN HARRIS, D99649,                              Case No. 20-cv-00679-CRB (PR)
                                   7                      Petitioner,
                                                                                             ORDER OF TRANSFER
                                   8             v.

                                   9     KEN CLARK, Warden,
                                  10                      Respondent.

                                  11          Petitioner seeks federal habeas review of the execution of a sentence imposed by Contra

                                  12   Costa County Superior Court, which lies within the venue of the Northern District of California.
Northern District of California
 United States District Court




                                  13   See 28 U.S.C. § 84(a). Specifically, he challenges the state courts’ denial of his eligibility for a

                                  14   youthful offender parole hearing. Petitioner is incarcerated at California State Prison, Corcoran

                                  15   (CSP – COR) in Kings County, which lies within the venue of the Eastern District of California.

                                  16   See id. § 84(b).

                                  17          Venue is proper in a habeas action in either the district of conviction or the district of

                                  18   confinement, see 28 U.S.C. § 2241(d); however, the district of confinement is the preferable forum

                                  19   to review the execution of a sentence. See Habeas L.R. 2254-3(a); Dunne v. Henman, 875 F.2d

                                  20   244, 249 (9th Cir. 1989).

                                  21          Because Kings County lies in the Eastern District of California, the court ORDERS that

                                  22   pursuant to 28 U.S.C. § 1404(a) and Habeas Local Rule 2254-3(b), and in the interest of justice,

                                  23   this petition be TRANSFERRED to the Eastern District of California.

                                  24          The clerk shall transfer this matter forthwith.

                                  25          IT IS SO ORDERED.

                                  26   Dated: May 8, 2020

                                  27                                                     ______________________________________
                                                                                         CHARLES R. BREYER
                                  28                                                     United States District Judge
